STATE OF MICHIGAN

                            COURT OF APPEALS



INNOVATION VENTURES, L.L.C., d/b/a                                   UNPUBLISHED
LIVING ESSENTIALS,                                                   October 23, 2014

               Plaintiff-Appellant,

v                                                                    No. 315519
                                                                     Oakland Circuit Court
LIQUID MANUFACTURING, L.L.C., K & L                                  LC No. 2012-124554-CZ
DEVELOPMENT OF MICHIGAN, L.L.C., LXR
BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
ANDREW KRAUSE, and PETER PAISLEY,

               Defendants-Appellees.


Before: STEPHENS, P.J., and TALBOT and BECKERING, JJ.

PER CURIAM.

        In this action, plaintiff, Innovation Ventures, LLC, d/b/a Living Essentials, raises several
tort and breach of contract claims against defendants Liquid Manufacturing, LLC, K & L
Development of Michigan, LLC, and Peter Paisley and Andrew Krause, the presidents and
owners of Liquid Manufacturing and K & L Development, respectively. Plaintiff, who produces
and sells a product known as 5 Hour Energy, alleges that defendant Liquid Manufacturing, the
former bottler of plaintiff’s product, and defendant K & L Development, which acted as an
independent contractor for plaintiff, breached non-competition and confidentiality provisions in
various contractual agreements, misappropriated trade secrets, and engaged in other tortious
conduct by forming defendants, Eternal Energy, LLC, and LXR Biotech, LLC, to produce and
sell a product called “Eternal Energy,” a competitor to 5 Hour Energy. The trial court granted
summary disposition to defendants on all of plaintiff’s claims. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       This case primarily concerns plaintiff’s business dealings and contracts with two entities,
defendant K & L Development and defendant Liquid Manufacturing.

                       A. AGREEMENTS WITH DEFENDANT LIQUID
                            MANUFACTURING AND PAISLEY

       Concerning defendant Liquid Development, on May 18, 2007, plaintiff entered into a
contract entitled “Amended Manufacturing Agreement” (AMA) whereby plaintiff hired
                                                -1-
defendant Liquid Manufacturing to bottle 5 Hour Energy. Defendant Peter Paisley is the
president and CEO of Liquid Manufacturing. In June 2010, plaintiff terminated its agreement
with defendant Liquid Manufacturing, and the parties entered into an agreement to formalize the
termination and to formalize plaintiff’s exercise of its option to purchase the equipment that
defendant Liquid Manufacturing used to bottle plaintiff’s product. Plaintiff was to purchase the
equipment one year later. The agreement (Termination Agreement) contained various non-
disclosure and non-compete provisions, but permitted defendant Liquid Manufacturing to
produce a list of 36 “Permitted Products” on the equipment that was formerly used to bottle
plaintiff’s product; that permission could be revoked for violation of the Termination Agreement.
Plaintiff agreed, though, to give defendant Liquid Manufacturing 30 days to cure any violation of
the agreement. For all Permitted Products that defendant Liquid Manufacturing produced, it was
required to obtain from the company for which it produced the products a confidentiality
agreement verifying that the company would not disclose that its product was bottled using the
same equipment that had been used to bottle plaintiff’s products.

       On March 8, 2011, plaintiff sold the beverage production equipment that it purchased
from defendant Liquid Manufacturing pursuant to the option to purchase back to defendant
Liquid Manufacturing.

              B. AGREEMENTS BETWEEN PLAINTIFF AND DEFENDANTS
                       K & L DEVELOPMENT AND KRAUSE

        In approximately 2008, plaintiff reached an oral agreement with defendant Krause and
defendant K & L Development whereby those defendants would act as consultants to help
design, manufacture, and install certain beverage production and packaging equipment for
plaintiff. Defendant Krause was the managing member of K & L Development, a company that
is no longer in existence. Among other matters, defendants Krause and K & L installed
equipment at defendant Liquid Manufacturing’s facility. They also made certain equipment that
was specific to plaintiff’s packaging needs. In addition, defendant Krause developed a leak-
proof cap for plaintiff’s 5 Hour Energy bottles.

        On April 27, 2009, plaintiff and defendants Krause and K & L Development entered into
a written agreement entitled “Equipment Manufacturing and Installation Agreement” (EMI); this
was the first written agreement between these parties. The EMI referenced the work that
defendants Krause and K & L Development previously performed, and stated that those
defendants wished to perform certain manufacturing, designing, and installation services for
plaintiff once again, and that plaintiff wished to retain their services once again. The EMI
contained non-disclosure and non-compete provisions.

        The same day the parties entered into the EMI, defendant K & L Development and
plaintiff entered into an agreement entitled “Nondisclosure and Confidentiality Agreement”
(NCA) that contained non-disclosure and non-compete clauses. The NCA noted that defendant
K & L Development had received and would continue to receive confidential information during
the course of its business relationship with plaintiff, and prohibited defendant K & L
Development from using or disclosing such information.



                                               -2-
      On or about May 10, 2009, less than two weeks after the signing of the EMI and the
NCA, plaintiff terminated the parties’ business relationship.

      C. FORMATION OF DEFENDANTS ETERNAL ENERGY AND LXR BIOTECH

        On September 10, 2010, defendant Eternal Energy, which produces a liquid energy shot
known as “Eternal Energy” was formed. On May 9, 2011, defendant LXR Biotech was formed;
its registered agent is the same as that of defendant Eternal Energy. Defendant LXR Biotech
markets and distributes Eternal Energy in approximately 2-ounce bottles, which is approximately
the size of 5 Hour Energy bottles. Defendants Krause and Paisley are members of defendants
Eternal Energy and LXR Biotech; defendant Krause is the president of defendant LXR Biotech.
Defendant Liquid Manufacturing bottles Eternal Energy. Although Eternal Energy was initially
sold in tattoo and piercing parlors, it soon began to be sold in Wal-Mart, which is one of
plaintiff’s largest retail customers.

       On September 20, 2010, ten days after the formation of defendant Eternal Energy, John
P. Criso, defendant Liquid Manufacturing’s Chief Financial Officer, contacted Andrew M.
Kulpa, plaintiff’s associate counsel, and requested that Eternal Energy be added to the list of
Permitted Products that defendant Liquid Manufacturing could, pursuant to the Termination
Agreement, produce. In an e-mail dated September 21, 2010, plaintiff agreed to add Eternal
Energy to the list of Permitted Products. Without citing any agreement between the parties,
Kulpa stated that any change in Eternal Energy’s formula would require plaintiff to seek re-
approval of Eternal Energy.

                                 D. PROCEDURAL HISTORY

         On January 27, 2012, plaintiff filed a complaint against defendants, alleging breach of
various contractual provisions regarding confidential information and non-compete agreements,
as well as separate tort claims for the disclosure of its confidential information. The crux of
plaintiff’s allegations was that defendant Eternal Energy and/or defendant LXR Biotech
wrongfully obtained plaintiff’s confidential information and/or trade secrets from defendants
Liquid Manufacturing, Paisley, Krause, and/or K & L Development. Plaintiff alleged that one or
more defendants used plaintiff’s confidential information or trade secrets in marketing,
manufacturing, and distributing Eternal Energy, and by representing to Wal-Mart that defendant
Liquid Manufacturing previously bottled 5 Hour Energy for plaintiff. Concurrent with the filing
of its first amended complaint, plaintiff sent a letter to defendant Paisley alleging a violation of
the Termination Agreement. The letter included a demand to cure any and all violations of the
Termination Agreement by ceasing the disclosure, if any, of its confidential information or trade
secrets, and by assuring that defendant Paisley ensure compliance with the non-disclosure
provisions set forth in the Termination Agreement with regard to the companies for which
defendant Liquid Manufacturing produced Permitted Products.

       On February 19, 2012, defendant Paisley sent a letter to Matthew S. Dolmage, plaintiff’s
Chief Financial Officer, in response to the January 27, 2012 letter from plaintiff informing
defendant Liquid of the alleged violations of the Termination Agreement. The letter noted that
the Termination Agreement, to the extent it was enforceable, permitted defendant Liquid
Manufacturing 30 days to cure a breach of the agreement. Defendant Paisley concluded that

                                                -3-
defendant Liquid cured any breach of the agreement by ceasing to bottle all products that had not
been approved as Permitted Products by plaintiff, and by—for the first time—requiring
defendant Eternal Energy to execute the requisite confidentiality agreement, as provided in the
Termination Agreement.

        After being allowed to tour defendant Liquid Manufacturing’s facility, plaintiff filed a
second amended complaint against defendants, clarifying its allegations and adding new causes
of action. In total, plaintiff alleged eight counts against defendants, including: (1) breach of
contract against defendants Paisley, Krause, Liquid Manufacturing, and K & L Development for
breaches of their respective confidentiality and non-compete agreements with plaintiff; (2)
violation of the Michigan Uniform Trade Secrets Act (MUTSA), MCL 445.1901 et seq. against
all defendants; (3) tortious interference with contract and business relations against all
defendants; (4) civil conspiracy against all defendants; (5) unjust enrichment against all
defendants; (6) statutory and common law conversion against all defendants; (7) fraud in the
inducement against defendants Paisley and Liquid Manufacturing for inducing plaintiff to enter
into an agreement whereby defendant Liquid Manufacturing purchased the production equipment
that was originally used to bottle plaintiff’s products; and (8) declaratory relief that the sale of
certain energy drink products violated the parties’ various agreements. Plaintiff alleged that
defendant Liquid Manufacturing was continuing to produce two liquid energy shots products:
Eternal Energy and Perfectly Petite. Perfectly Petite had never been added to the Termination
Agreement as a Permitted Product.

        Defendants moved for summary disposition in March 2012 on all of plaintiff’s claims
pursuant to MCR 2.116(C)(8) and (C)(10), and asked the trial court to stay discovery, which the
trial court did. In June 2012, the trial court denied the motion in all respects, save for dismissing
plaintiff’s claims for tortious interference against defendants Krause and Paisley, finding that
there were no allegations that either defendant had acted for his own benefit, as opposed to the
benefit of the corporate entities at issue. With respect to all other claims, the trial court ruled that
plaintiff stated claims upon which relief could be granted, and that, where discovery was
incomplete, the trial court concluded that plaintiff presented enough evidence to show that a
factual dispute existed.

        In the following months, the parties exchanged written discovery requests, and plaintiff
sought discovery from third parties, including customers and business associates of defendants.
Because of plaintiff’s requests to conduct discovery on third parties, defendants moved the trial
court for a protective order and to decide their renewed motions for summary disposition, which
were forthcoming, before authorizing further discovery. On December 7, 2012, the trial court
granted defendants’ motions for protective orders and once again stayed discovery pending
defendants’ motions for summary disposition.

         Thereafter, defendants moved for summary disposition on all of plaintiff’s claims, and
the trial court granted their respective motions. Concerning the breach of contract claims against
defendants Liquid Manufacturing and Paisley, the trial court noted that plaintiff’s allegations
with regard to the confidentiality provisions in the Termination Agreement were essentially that,
defendant Liquid Manufacturing’s use of the production equipment previously owned by
plaintiff inevitably involved the use or disclosure of plaintiff’s confidential information; thus,
according to plaintiff, it was inevitable that defendant Liquid Manufacturing would use or

                                                  -4-
disclose its confidential information. The trial court ruled that, because plaintiff expressly
authorized the use of the equipment for bottling the 36 original Permitted Products and Eternal
Energy, it could not maintain a claim for the use or disclosure of confidential information related
thereto. In addition, the trial court found that the non-compete provision contained in the
Termination Agreement was unenforceable because it was an unreasonable restraint on trade.

        Concerning the contractual liability of defendants Krause and K & L Development, the
trial court concluded that the NCA lacked consideration, and therefore, was invalid. It also
found that the non-compete provisions contained in the NCA were unreasonable. Further, the
trial court found that defendant Krause could not be personally liable under the EMI because the
EMI expressly excluded from the definition of “confidential information” used therein any
information that defendant Krause learned before the signing of the EMI.

        Upon granting summary disposition to defendants on plaintiff’s breach of contract
claims, the trial court found that defendants were entitled to summary disposition on plaintiff’s
remaining claims, ruling that: (1) plaintiff failed to establish the existence of a trade secret; (2)
plaintiff failed to establish a genuine issue of material fact concerning tortious interference
because the NCA lacked consideration and because it expressly authorized the disclosures by
defendants Liquid Manufacturing and Paisley about which it complained; (3) there could be no
claim for unjust enrichment because there were express contracts between the parties; (4)
plaintiff failed to plead fraud with particularity so it failed to state a claim for fraudulent
inducement; (5) where there was no genuine issue of material fact concerning the use or
disclosure of plaintiff’s confidential information, plaintiff’s conversion claim must fail; (6)
plaintiff’s claim for civil conspiracy must fail where plaintiff failed to establish any of its tort
claims; and (7) defendants, rather than plaintiff, were entitled to declaratory relief.

         II. SUMMARY DISPOSITION AS TO PLAINTIFF’S CONTRACT CLAIMS

 A. LIABILITY OF DEFENDANTS PAISLEY AND LIQUID MANUFACTURING UNDER
       THE NON-COMPETE PROVISION OF THE TERMINATION AGREEMENT


        Plaintiff first argues that the trial court erred by granting summary disposition to
defendants Paisley and Liquid Manufacturing with regard to plaintiff’s claims that those
defendants breached the non-compete provision contained in the Termination Agreement. This
Court reviews the trial court’s decision to grant summary disposition de novo. Latham v Barton
Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008). Defendants moved for summary
disposition on this claim pursuant to MCR 2.116(C)(8) and (C)(10). Although the trial court did
not state the subrule under which it granted summary disposition, we consider the motion to have
been granted under MCR 2.116(C)(10) because the record reveals that the trial court relied on
information outside of the pleadings. See Hughes v Region VII Area Agency on Aging, 277 Mich
App 268, 273; 744 NW2d 10 (2007). Resolution of this issue also requires interpretation of the
Termination Agreement. Contract interpretation is a question of law this Court reviews de novo.
Citizens Ins Co v Secura Ins, 279 Mich. App. 69, 72; 755 NW2d 563 (2008). Additionally, “[t]he
reasonableness of a noncompetition provision is a question of law when the relevant facts are
undisputed.” Coates v Bastian Bros, Inc, 276 Mich. App. 498, 506; 741 NW2d 539 (2007).


                                                -5-
       Under the Termination Agreement, plaintiff was permitted to produce certain,
enumerated Permitted Products. Other than those products, the Termination Agreement
provided that:

       for a period of 3 years from the Effective Date, Liquid shall not produce or
       formulate other than for [plaintiff] (i) an Energy Drink (as defined in Section 24
       below), in packaging of 4 fluid ounces or less, or (ii) any other Energy Drink
       containing glucuronolactone or tyrosine (in all its forms) regardless of package
       size.

Plaintiff contends that defendants Liquid Manufacturing and Paisley violated the Termination
Agreement’s non-compete provision by bottling Eternal Energy and Perfectly Petite.

       “As a general matter, courts presume the legality, validity, and enforceability of
contracts.” Coates, 276 Mich. App. at 507. However, “noncompetition agreements are
disfavored as restraints on commerce and are only enforceable to the extent they are reasonable.”
Id. See also Thermatool Corp v Borzym, 227 Mich. App. 366, 372; 575 NW2d 334 (1998).

       Thus, a restrictive covenant must protect an employer’s reasonable competitive
       business interests, but its protection in terms of duration, geographical scope, and
       the type of employment or line of business must be reasonable. Additionally, a
       restrictive covenant must be reasonable as between the parties, and it must not be
       specially injurious to the public. [St Clair Med, PC v Borgiel, 270 Mich. App. 260,
       266; 715 NW2d 914 (2006).]

        In order to be reasonable, “a restrictive covenant must protect against the employee’s
gaining some unfair advantage in competition with the employer, but not prohibit the employee
from using general knowledge or skill.” Coates, 276 Mich. App. at 507 (quotation omitted). In
addition, “[b]ecause the prohibition on all competition is in restraint of trade, an employer’s
business interest justifying a restrictive covenant must be greater than merely preventing
competition.” St Clair Med, PC, 270 Mich. App. at 266. “The burden of demonstrating the
validity of the agreement is on the party seeking enforcement.” Coates, 276 Mich. App. at 508.

        As an initial matter, we find that defendant Paisley cannot be personally liable under the
Termination Agreement because, although he signed the agreement, he did so in his capacity as a
corporate officer, and not as an individual. A corporate officer generally is not liable for the
obligations of the corporation. See Duray Dev, LLC v Perrin, 288 Mich. App. 143, 151; 792
NW2d 749 (2010); Livonia Bldg Materials v Harrison Const Co, 276 Mich. App. 514, 523-524;
742 NW2d 140 (2007). Moreover, although the Termination Agreement purports to bind the
employees of defendant Liquid Manufacturing, one of whom is defendant Paisley, where the
Termination Agreement, which imposed a three-year restraint on competition, could not be
performed within one year, the statute of frauds required that in order to be enforceable, the
Termination Agreement had to be signed by the party to be charged. MCL 566.132(1)(a).
Where enforcement is sought against defendant Paisley, who did not sign the contract, MCL
566.132(1)(a) precludes enforcement of the contract against defendant Paisley.




                                               -6-
        Concerning defendant Liquid Manufacturing, the trial court did not err by finding that
there was no genuine issue of material fact related to the production of Eternal Energy. Plaintiff
expressly approved the bottling of Eternal Energy as a Permitted Product in a September 21,
2010 e-mail. Although defendant Liquid Manufacturing initially breached the Termination
Agreement by failing to have defendant Eternal Energy execute the requisite non-disclosure
agreement, defendant Liquid Manufacturing cured that breach within the time specified by the
contract after receiving notice of the breach from plaintiff. In reaching this conclusion, we reject
plaintiff’s arguments that it only granted provisional or conditional approval of Eternal Energy
based on its then-existing formula or distribution strategy because the record belies plaintiff’s
claims, and because the Termination Agreement never provided for the type of provisional or
conditional approval allegedly granted by plaintiff in this case.

        Furthermore, we find the trial court correctly granted summary disposition to defendant
Liquid Manufacturing with regard to its production of any product, including Perfectly Petite,
because we agree that the non-compete provision contained in the Termination Agreement was
unreasonable and unenforceable. See Coates, 276 Mich. App. at 507 (a noncompetition
agreement is only enforceable to the extent it is reasonable). The non-compete provision
contained in paragraph 1 of the Termination Agreement contains a broad provision preventing
defendant Liquid Manufacturing from bottling any energy drink in packaging of four ounces or
less without prior approval from plaintiff. The burden of demonstrating the validity of a non-
compete agreement is on the party seeking its enforcement. Id. at 508. When asked to identify
the legitimate business purposes furthered by the non-compete provision, plaintiff stated the
following in its October 24, 2012 fourth supplemental response to defendant Liquid
Manufacturing’s request for interrogatories:

       Under the Agreement to Terminate, Plaintiff had the right to evaluate, on a case-
       by-case basis, each brand of energy drink that Liquid Manufacturing proposed to
       bottle. Products that were approved by Plaintiff were limited in distribution and
       production, such that Plaintiff believed that the bottling of the product would not
       infringe on Plaintiff’s legitimate business interests. Contingent on Plaintiff’s
       approval, each proposed energy drink manufacturer was required to execute a
       confidentiality agreement with Liquid Manufacturing and to follow other
       contractual specifications. In the event that Liquid Manufacturing or the product
       did not follow these procedural safeguards embodied in the Agreement to
       Terminate, such as failing to execute a confidentiality agreement, Plaintiff’s
       legitimate business interest in protecting its goodwill and confidential information
       was harmed. For example, Plaintiff’s legitimate business interests in protecting
       its goodwill and confidential information are harmed by Liquid Manufacturing’s
       bottling of Eternal Energy because it was ultimately distributed to a significantly
       broader area than originally proposed and provisionally approved, Eternal
       Energy failed to execute a confidentiality agreement, and Liquid Manufacturing
       failed to seek authorization when the formula changed. [Emphasis added.]

        By plaintiff’s own admission, plaintiff used the non-compete provisions to approve the
bottling of those products that were “limited in distribution and production,” thereby allowing
plaintiff to handpick the competing products that defendant Liquid Manufacturing could bottle.
While preventing unfair competition is a legitimate business purpose that can be protected by a

                                                -7-
non-compete agreement, the prevention of fair competition is not. St Clair Med, PC, 270 Mich
App at 266. Where defendant Liquid Manufacturing only bottled products and did not produce
its own products, such a broad restraint on defendant Liquid Manufacturing was unreasonable.
See Coates, 276 Mich. App. at 506 (examining the totality of the circumstances in determining
reasonableness). Indeed, this is particularly so where plaintiff subsequently sold the bottling
equipment to defendant Liquid Manufacturing, then sought to use the non-compete provisions to
control what defendant Liquid Manufacturing could do with its own equipment. Further, we
reject plaintiff’s claim that the non-compete provision was reasonable because it was intended to
prevent the disclosure of its confidential information. Preventing the anti-competitive use of
confidential information is a legitimate business interest. Rooyakker & Sitz, PLLC v Plante &
Moran, PLLC, 276 Mich. App. 146, 158; 742 NW2d 409 (2007). Here, though, as discussed
infra, plaintiff expressly authorized any alleged use of confidential information in bottling
products when it granted defendant Liquid Manufacturing express approval to bottle competing
products on the same equipment that was used to bottle plaintiff’s product.

        Moreover, we reject plaintiff’s argument that the non-compete provision was reasonable
because it was intended to protect plaintiff’s goodwill. Protecting the goodwill that a party has
built up with clients is a legitimate purpose. St Clair Med, PC, 270 Mich. App. at 268. However,
plaintiff’s argument ignores the fact that the non-compete provision was a broad, all-
encompassing provision that plaintiff admitted was designed to allow it to handpick the
competitors for whom defendant Liquid Manufacturing could bottle products. Despite plaintiff’s
representation of the non-compete provision as a provision protecting its goodwill, the broad
nature of the provision demonstrates that it is unreasonable.

        In addition, we reject plaintiff’s contention, made in passing, that defendant cannot be
heard to complain about the non-compete provision when the Termination Agreement contained
a provision stating that the provision was reasonable. Our Supreme Court has recognized that
courts, not parties to a contract, are to determine the reasonableness of a contract that contains a
restraint on trade. See Rory v Continental Ins Co, 473 Mich. 457, 475 n 32; 703 NW2d 23
(2005).

       Lastly, plaintiff argues that even if the non-compete provision is unreasonable, this Court
should reform the provision and strike any unreasonable terms. Courts may reform a
noncompetition agreement if it is found to be unreasonable. See, e.g., Hopkins v Crantz, 334
Mich. 300, 304; 54 NW2d 671 (1952). Here, however, plaintiff makes no effort to argue whether
any portions of the provision are reasonable and could be enforced, nor does plaintiff suggest
how the provision could be reformed in a manner that would be reasonable. Thus, plaintiff
abandoned the claim. Berger v Berger, 277 Mich. App. 700, 712; 747 NW2d 336 (2008) (“A
party abandons a claim when it fails to make a meaningful argument in support of its position.”).
Moreover, we have found no authority stating that a court must reform an unreasonable non-
compete provision.




                                                -8-
      B. LIABILITY OF DEFENDANTS PAISLEY AND LIQUID MANUFACTURING
                   UNDER THE TERMINATION AGREEMENT

       Next, plaintiff argues that the trial court erred by granting summary disposition to
defendants Liquid Manufacturing and Paisley with regard to alleged breaches of the
confidentiality provisions contained in the Termination Agreement. We review this issue de
novo. Latham, 480 Mich. at 111.

        The Termination Agreement contains confidentiality and non-disclosure provisions that
provide, among other matters, that defendant Liquid, and/or its employees “shall not disclose to
representatives from any company or any other person or entity at any time or in any manner any
of [plaintiff’s] confidential information relating to the formulation, manufacture, production, sale
or distribution of [plaintiff’s] products . . . .” The Termination Agreement also restricts the use
of any confidential information that defendant Liquid and/or its employees learned from
plaintiff.

        Plaintiff maintains that defendants Liquid and Paisley1 “must necessarily use
Plaintiff/Appellant’s confidential information in bottling liquid energy shots.” As discussed
supra, plaintiff expressly authorized defendant Liquid to bottle a number of Permitted Products,
including liquid energy shots such as Eternal Energy. Additionally, plaintiff did so knowing that
defendant Liquid Manufacturing would be using the same equipment that was used to bottle 5
Hour Energy. Indeed, the Termination Agreement anticipated such use, stating, “[plaintiff] shall
have priority over any other parties for which [defendant] Liquid provides services on the
Manufacturing Equipment.” And, plaintiff eventually sold the bottling equipment to defendant
Liquid Manufacturing. In light of these facts, defendants Liquid Manufacturing and Paisley are
entitled to judgment as a matter of law with regard to plaintiff’s claim for breach of the above-
noted confidentiality provisions because plaintiff expressly authorized the disclosure about
which it now complains. Where plaintiff expressly approved defendant Liquid Manufacturing’s
bottling of 37 Permitted Products, which included liquid energy shots, plaintiff authorized the
disclosure of the alleged confidential information, and cannot be heard to complain about such
disclosure. See Landelius v Sackellares, 453 Mich. 470, 481; 556 NW2d 472 (1996) (explaining
that once disclosure of certain information is authorized, the party authorizing the disclosure
cannot assert a claim based on the disclosure). Indeed, although plaintiff required the companies
for whom defendant Liquid Manufacturing produced Permitted Products to enter into
confidentiality agreements regarding where the product was made, it never took any steps to
protect the alleged confidential information that it claims was “necessarily use[d]” by defendant
Liquid Manufacturing in bottling liquid energy shots. Thus, based on plaintiff’s express
approval of defendant Liquid Manufacturing’s bottling of liquid energy shots, it waived
enforcement of the confidentiality provisions in this regard. See Quality Prods & Concepts Co v
Nagel Precision, Inc, 469 Mich. 362, 372-374; 666 NW2d 251 (2003).




1
 Again, as discussed supra, we find that defendant Paisley cannot be personally liable under the
contract where he only signed in his capacity as an officer.


                                                -9-
        Citing an anti-waiver provision in the Termination Agreement, plaintiff argues that it
could not have waived enforcement of the confidentiality provisions in this regard. This
argument is meritless. Even when a contract contains an anti-waiver provision, the parties may
still waive or modify the contract by their subsequent actions. Id. at 372. “This is because the
parties possess, and never cease to possess, the freedom to contract even after the original
contract has been executed.” Id. In order to establish waiver in light of an anti-waiver or anti-
modification provision, there must be “a mutual intention of the parties to waive or modify the
original contract.” Id. One way to show a mutual intent to waive a contract or term is by express
agreement of the parties. Id. at 373. Here, plaintiff expressly agreed, in writing, to allow
defendant Liquid Manufacturing to bottle the 37 Permitted Products, some of which constituted
liquid energy shots. Thus, there is no genuine issue of material fact that plaintiff, by expressly
authorizing the bottling of those products, waived any claim that bottling liquid energy shots on
the production equipment constitutes a violation of the confidentiality provisions contained in the
Termination Agreement.

               C. CONTRACTUAL LIABILITY OF DEFENDANTS KRAUSE
                          AND K & L DEVELOPMENT


        Next, plaintiff argues that the trial court erred by granting summary disposition to
defendants Krause and K & L Development concerning plaintiff’s claims that those defendants
violated the non-disclosure and non-compete provisions of the EMI and NCA. We review this
issue de novo. Latham, 480 Mich. at 111. Again, because the trial court considered information
outside the pleadings when it granted summary disposition, we consider the motion to have been
granted under MCR 2.116(C)(10). Hughes, 277 Mich. App. at 273.

        Both the EMI and NCA contained non-disclosure and non-compete provisions. We find
that defendants Krause and K & L Development were entitled to summary disposition as to all of
plaintiff’s claims arising out of these contracts because the contracts were unenforceable for a
failure of consideration. In order to be valid, a contract must have, among other matters, legal
consideration. Calhoun Co v Blue Cross Blue Shield of Mich, 297 Mich. App. 1, 13; 824 NW2d
202 (2012). Here, defendants Krause and K & L Development performed work for plaintiff as
independent contractors whose work was terminable at the will of any of the parties, without
cause. Both the EMI and NCA stated that the consideration for the respective agreements was
the promise of a continuing business relationship and employment. We have held that “[m]ere
continuation of employment is sufficient consideration to support a noncompete agreement in an
at-will employment setting.” QIS, Inc v Indus Quality Control, Inc, 262 Mich. App. 592, 594; 686
NW2d 788 (2004). Thus, the agreements, on their face, contained valid consideration for the
execution of the NCA and EMI. See id.

        Nevertheless, although the agreements purported to provide valid consideration, there
was no genuine issue of material fact that the discontinuation of the business/employment
relationship within two weeks of the signing of the agreements constituted a failure of
consideration. In general, a complete or substantial failure of consideration may justify the
rescission of a written instrument.” In re Rudell Estate, 286 Mich. App. 391, 403; 780 NW2d 884
(2009). In Adell Broadcasting v Apex Media Sales, 269 Mich. App. 6, 12-13; 708 NW2d 778
(2005), this Court described a “failure of consideration” as a situation where consideration may

                                               -10-
have existed, but has either ceased to exist or was not given. This Court further described a
failure of consideration as a failure of performance. Id. at 13. This Court added that “rescission
is permissible when there is failure to perform a substantial part of the contract or one of its
essential items, or where the contract would not have been made if default in that particular had
been expected or contemplated.” Id. at 13-14 (quotation omitted).

        The agreement at issue in Adell Broadcasting involved a business relationship between
the plaintiff, a television station, and the defendant, Apex Media Sales, Inc., who served as
plaintiff’s exclusive media representative for broadcast spot and program sales. Id. at 7-8. When
both parties became dissatisfied with the other’s performance, they agreed to amend their
working agreement, and agreed, rather than ending the business relationship, to continue
engaging the other’s services. Id. at 8-9. This Court explained that “the consideration for the
amended agreement was the continuation of the parties’ business relationship.” Id. at 14. Where
the parties thereafter continued their business relationship and performed work for the other, this
Court found that there was no question of material fact that there was not a failure of
consideration. Id. (“The parties continued their business relationship, so there is no question of
material fact that there was no failure of consideration.”).

        In contrast to Adell Broadcasting, the parties’ business relationship ended soon after they
entered into the EMI and NCA. Accordingly, defendants Krause and K & L Development never
received that which they were promised under the agreements. Although continued employment
would serve as consideration, see QIS, Inc, 262 Mich. App. at 594, where that continued
employment was offered, but never given, the termination of the business relationship constitutes
a failure of consideration, cf. Adell Broadcasting, 269 Mich. App. at 14. Indeed, consideration
requires a bargained-for exchange. General Motors Corp v Dep’t of Treasury, 466 Mich. 231,
239; 644 NW2d 734 (2002). “There must be a benefit on one side, or a detriment suffered, or
service done on the other.” Id. (quotation omitted). Here, the consideration purported to be that
plaintiff, who employed defendants Krause and K & L on an at-will basis, would forego its right
to immediately terminate the employment relationship in exchange for defendants signing the
NCA and EMI. Where plaintiff terminated the business relationship within two weeks after the
agreements were signed, plaintiff’s forbearance in terminating the relationship amounted to a
nullity. Other jurisdictions have held that the continued employment promised in exchange for
signing a non-compete agreement must be “for a substantial time after the covenant was signed.”
See, e.g., Lucht’s Concrete Pumping v Horner, 255 P.3d 1058, 1063 (Colo, 2011); Brown &
Brown, Inc v Mudron, 379 Ill App 3d 724, 728; 887 NE2d 437 (2008); Summits 7, Inc v Kelly,
178 Vt 396, 405; 886 A2d 365 (2005); Curtis 1000, Inc v Suess, 24 F3d 941, 946 (CA 7, 1994)
(citations omitted) (explaining that Illinois law requires “that for continued employment to count
as consideration it must be for a ‘substantial period.’ ”); Zellner v Stephen D Conrad, MD, PC,
183 Ad2d 250, 256; 589 NYS2d 903 (1992) (explaining that, although an employer has the right
to terminate the employment of an at-will employee at any time, and forbearance of that right is a
legal detriment that can constitute consideration, “[i]t is certainly true that this detriment would
have little meaning if the employer exercised his right to terminate the employment shortly after
the execution of the agreement.”); Central Adjustment Bureau, Inc v Ingram, 678 S.W.2d 28, 35




                                               -11-
(Tenn 1984); Simko, Inc v Graymar Co, 55 Md App 561, 567; 464 A2d 1104 (1983).2 As such,
neither the confidentiality provisions nor the non-compete provisions at issue are enforceable,
and there is no genuine issue of material fact with regard to plaintiff’s claim for breach of
contract related thereto. Although the trial court did not articulate a failure of consideration as its
reason for granting summary disposition, this Court can nevertheless affirm the trial court’s
decision, albeit for alternate reasons. Gleason v Mich Dep’t of Transp, 256 Mich. App. 1, 3; 662
NW2d 822 (2003).

     III. SUMMARY DISPOSITION AS TO PLAINTIFF’S NON-CONTRACT CLAIMS

         Next, plaintiff challenges the trial court’s grant of summary disposition with regard to its
claims for violation of the MUTSA, tortious interference with a contract and/or business
expectancy, conversion, civil conspiracy, unjust enrichment, and fraudulent inducement. We
review plaintiff’s claims de novo. Latham, 480 Mich. at 111. With the exception of plaintiff’s
claim for fraudulent inducement, the trial court either expressly cited MCR 2.116(C)(10) as the
grounds pursuant to which summary disposition was appropriate, or it relied on information
outside the pleadings in granting defendants’ motions for summary disposition. Thus, this Court
considers the trial court’s grant of summary disposition as to those claims to have been pursuant
to MCR 2.116(C)(10). See Hughes, 277 Mich. App. at 273. Concerning plaintiff’s claim for
fraudulent inducement, the trial court expressly granted summary disposition pursuant to MCR
2.116(C)(8). “A motion brought under [MCR 2.116(C)(8)] tests the legal sufficiency of the
complaint solely on the basis of the pleadings.” Dalley v Dykema Gossett, 287 Mich. App. 296,
304; 788 NW2d 679 (2010). “A court may grant summary disposition under MCR 2.116(C)(8)
if ‘[t]he opposing party has failed to state a claim on which relief can be granted.’” Id., quoting
MCR 2.116(C)(8).

        As an initial matter, plaintiff notes that defendants did not raise any specific arguments
with regard to the non-contract claims in their respective motions for summary disposition, and
protests the trial court’s ability to grant summary disposition on arguments that were not raised
by defendants. There is no merit to plaintiff’s claim because MCR 2.116(I)(1) provides that “[i]f
the pleadings show that a party is entitled to judgment as a matter of law, or if the affidavits or
other proofs show that there is no genuine issue of material fact, the court shall render judgment
without delay.” “Under MCR 2.116(I)(1), the trial court is affirmatively required to ‘render
judgment without delay’ when ‘the pleadings show that a party is entitled to judgment as a
matter of law.’” Sobiecki v Dep’t of Corrections, 271 Mich. App. 139, 141; 721 NW2d 229
(2006) (quotation omitted). Moreover, because plaintiff had the opportunity to, but did not,
move for reconsideration, we find nothing amiss about the trial court’s decision to sua sponte
grant summary disposition on those claims. See Al-Maliki v LaGrant, 286 Mich. App. 483, 489;
781 NW2d 853 (2009).




2
  Although decisions from other jurisdictions are not binding, they may be considered for
persuasive value. Hiner v Mojica, 271 Mich. App. 604, 612; 722 NW2d 914 (2006).


                                                 -12-
                          A. PLAINTIFF’S TRADE SECRET CLAIM

        Under the MUTSA, a “trade secret” means information, including a formula, pattern,
compilation, program, device, method, technique, or process” that derives independent economic
value from not being generally known or readily ascertainable, and that is the subject of
reasonable efforts to maintain its secrecy. MCL 445.1902(d). The party claiming that a trade
secret has been misappropriated “bears the burden of pleading and proving the specific nature of
the trade secret.” Dura Global Technologies, Inc v Magna Donnelly Corp, 662 F Supp 2d 855,
859 (ED Mich, 2009) (quotation omitted).3 “A party alleging trade secret misappropriation must
particularize and identify the purported misappropriated trade secrets with specificity.” Id.
(quotation omitted).

        In granting summary disposition, the trial court noted that plaintiff failed to allege any
trade secrets beyond the bottling process for liquid energy shots. As the trial court correctly
recognized, the bottling process cannot constitute a trade secret where plaintiff disclosed it by
expressly authorizing defendant Liquid Manufacturing to bottle for 37 companies, and by not
requiring defendant Liquid Manufacturing to maintain the secrecy of the bottling process. See
MCL 445.1902(d) (explaining that a trade secret must be “the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.”). In addition, although plaintiff
claims that it alleged a variety of other trade secrets, it has, on several occasions, failed to state
any trade secrets that were allegedly violated. Therefore, summary disposition was appropriate.
See Dura Global Tech, 662 F Supp 2d at 859. Further, plaintiff does not state how those trade
secrets were misappropriated in violation of MCL 445.1902(d). And, defendant Krause stated in
an affidavit that he did not receive any confidential information from plaintiff regarding Five
Hour Energy’s formula, ingredients, pricing, or customers. Based on defendants’ evidence, that
plaintiff did not make any effort to keep the bottling process a trade secret and that defendant
Krause did not obtain any confidential information from plaintiff, and on plaintiff’s conclusory
allegations that defendants misappropriated trade secrets, summary disposition was appropriate.
See Quinto v Cross & Peters Co, 451 Mich. 358, 371-372; 547 NW2d 314 (1996) (explaining
that conclusory allegations are not sufficient to survive a properly supported motion for summary
disposition).

                   B. PLAINTIFF’S TORTIOUS INTERFERENCE CLAIMS

        In its complaint, plaintiff alleged tortious interference with a contract as well as tortious
interference with a business expectancy against all defendants. We find that plaintiff abandoned
this claim on appeal by simply alleging, without elaboration, that it “adequately pled each of the
elements of tortious interference.” See Berger, 277 Mich. App. at 712. Moreover, we have
reviewed plaintiff’s claims and found that defendants were entitled to judgment as a matter of
law because there was no genuine issue of material fact that defendants did not tortiously


3
  Because the purpose of the MUTSA is to “make uniform the law” with respect to other
jurisdictions, see MCL 445.1909, we look to the law of other jurisdictions when interpreting the
act, see Power Press Sales Co v MSI Battle Creek Stamping, 238 Mich. App. 173, 180; 604 NW2d
772 (1999).


                                                -13-
interfere with any of plaintiff’s contractual agreements, nor was there a genuine issue of material
fact concerning defendants’ use or disclosure of confidential information beyond the bottling
process, which was not wrongful because it was authorized by plaintiff. See Dalley, 287 Mich
App at 323-324 (explaining that a plaintiff, in alleging tortious interference, must establish that
the defendant’s conduct was either improper or without justification).

                      C. PLAINTIFF’S UNJUST ENRICHMENT CLAIM

       “A claim of unjust enrichment requires the complaining party to establish (1) the receipt
of a benefit by the other party from the complaining party and (2) an inequity resulting to the
complaining party because of the retention of the benefit by the other party.” Karaus v Bank of
New York Mellon, 300 Mich. App. 9, 22-23; 831 NW2d 897 (2012). “Not all enrichment is unjust
in nature, and the key to determining whether enrichment is unjust is determining whether a
party unjustly received and retained an independent benefit.” Id. at 23. “If this is established,
the law will imply a contract in order to prevent unjust enrichment.” Belle Isle Grill Corp v
Detroit, 256 Mich. App. 463, 478; 666 NW2d 271 (2003).

        The trial court concluded that because there were express contracts between the parties,
plaintiff could not maintain a claim for unjust enrichment. In general, “a contract will be implied
only if there is no express contract covering the same subject matter.” Id. However, “[t]he
application of this rule presupposes the existence of a valid, enforceable contract.” Biagini v
Mocnik, 369 Mich. 657, 659; 120 NW2d 827 (1963). Where the parties’ contract is found to be
invalid or unenforceable, the general rule barring recovery in the face of an express contract does
not apply. Id.

        The trial court’s reasoning was correct with regard to plaintiff’s claims against defendants
Paisley and Liquid Manufacturing, but incorrect as to defendants Krause and K & L
Development. As discussed above, the Termination Agreement between defendants Paisley and
Liquid Manufacturing was not held to be invalid or unenforceable with regard to provisions
relating to confidential information; rather, the trial court aptly noted that any claim based on the
disclosure of confidential information related to the bottling process was without merit because
plaintiff expressly authorized such disclosure. Thus, contrary to plaintiff’s contentions on
appeal, there was an express, valid contract between defendants Paisley and Liquid
Manufacturing that pertained to the disclosure of confidential information, and plaintiff could not
maintain a claim for unjust enrichment related thereto. Belle Isle Grill Corp, 256 Mich. App. at
478.

       However, as plaintiff correctly recognizes, the trial court’s reasoning concerning
defendants Krause and K & L Development was erroneous. Where the EMI and NCA were
found to be invalid and unenforceable, plaintiff’s unjust enrichment claims do not fail simply
because there were express contracts concerning plaintiff’s confidential information. See
Biagini, 369 Mich. at 659.

       Nevertheless, although the trial court’s reasoning with regard to these claims was
incorrect, we can affirm the trial court’s decision, albeit on different grounds. See Gleason, 256
Mich. App. at 3. Plaintiff’s allegations are based on the use or misappropriation of confidential
information. In order to maintain a claim for unjust enrichment, there must be a benefit

                                                -14-
conferred upon a party. Karaus, 300 Mich. App. at 23-24. Here, defendant Krause averred that
he did not receive any confidential information from plaintiff regarding Five Hour Energy’s
formula, ingredients, pricing, or customers. Although plaintiff presented affidavits from two of
its executives in which they averred that defendants must have used plaintiff’s confidential
information, plaintiff’s conclusory allegations do not constitute a genuine issue of material fact.
See Quinto, 451 Mich. at 371-372 (noting that conclusory allegations are not sufficient to survive
a properly supported motion for summary disposition). Thus, plaintiff’s claim must fail because
there was no genuine issue of material fact regarding a benefit received. See Karaus, 300 Mich
App at 23-24. Moreover, even assuming defendants Krause and K & L Development possessed
such confidential information, there is no evidence that either defendant requested this benefit or
that they engaged in any effort to acquire the same. Therefore, even assuming they received
confidential information, there was no enrichment that was unjust. See Morris Pumps v
Centerline Piping, Inc, 273 Mich. App. 187, 196; 729 NW2d 898 (2006) (explaining that not all
enrichment is unjust).4

                           D. PLAINTIFF’S CONVERSION CLAIM

        The trial court did not err by finding that there was no genuine issue of material fact
concerning plaintiff’s claims for statutory and common law conversion. Concerning statutory
conversion, MCL 600.2919a(1) provides a cause of action for “[a]nother person’s stealing or
embezzling property or converting property to the other person’s own use.” “Statutory
conversion consists of knowingly buying, receiving, or aiding in the concealment of any stolen,
embezzled, or converted property.” Lawsuit Fin, LLC v Curry, 261 Mich. App. 579, 592-593; 683
NW2d 233 (2004). Common law conversion “consists of any distinct act of domain wrongfully
exerted over another's personal property in denial of or inconsistent with the rights therein.”
Dep’t of Agriculture v Appletree Mktg, LLC, 485 Mich. 1, 13-14; 779 NW2d 237 (2010)
(quotation omitted).

        Plaintiff’s conversion claims were premised on defendants’ alleged use or disclosure of
plaintiff’s confidential information and/or trade secrets. As an initial matter, plaintiff’s claims
must fail with regard to defendants Liquid Manufacturing and Paisley because plaintiff expressly
authorized the disclosure about which it complains, i.e., using the equipment to bottle liquid
energy shots. Thus, there is no genuine issue of material fact regarding whether defendants
Liquid Manufacturing and Paisley exercised dominion and control over plaintiff’s property. See
id. Additionally, as noted above, defendants Krause and K & L Development produced evidence
refuting plaintiff’s allegations that they used or disclosed confidential information and/or trade
secrets, and plaintiff has failed to present any evidence, beyond its mere speculation, that any
defendants used or disclosed confidential information or trade secrets. As such, there was no



4
 Lastly, we note that although plaintiff’s complaint raised a claim for unjust enrichment against
defendants Eternal Energy and LXR Biotech, it never alleged that those defendants received a
benefit from plaintiff. Thus, plaintiff’s claim must fail with regard to those defendants. See
Karaus, 300 Mich. App. at 23-24 (explaining that there must be a benefit conferred upon the other
party).


                                               -15-
genuine issue of material fact with regard to whether these defendants wrongfully exerted
dominion and control over plaintiff’s property, and plaintiff’s claim must fail with regard to
those defendants. See id.

                  E. PLAINTIFF’S FRAUDULENT INDUCEMENT CLAIM

         Plaintiff alleged that defendants Liquid Manufacturing and Paisley fraudulently induced
plaintiff into selling the equipment that defendant Liquid Manufacturing used to bottle Permitted
Products, including liquid energy shots. Plaintiff alleged that those defendants made material
misrepresentations concerning whether they were producing or formulating “any other Energy
Drink containing glucuronolactone or tyrosine” and that those defendants made those
representations with the intent to induce plaintiff to rely thereon. In addition, plaintiff alleged
that it relied on those representations when it decided to sell the bottling equipment to defendant
Liquid Manufacturing in 2011.

        A plaintiff must plead fraud with particularity. MCR 2.112(B)(1); State ex rel Gurganus
v CVS Caremark Corp, __ Mich __; __ NW2d __ (Docket Nos. 146791, 146792, and 146793,
June 11, 2014). General allegations and “conclusory statements that are unsupported by
allegations of fact on which they may be based will not suffice to state a cause of action.” Id.
See also LaMothe v Auto Club Ins Ass’n, 214 Mich. App. 557, 586; 543 NW2d 42 (1995). Here,
plaintiff failed to plead its allegations of fraud with particularity. Although plaintiff alleged that
defendants Paisley and Liquid Manufacturing made material misrepresentations concerning
whether they were producing or formulating “any other Energy Drink containing
glucuronolactone or tyrosine,” plaintiff made no allegations as to when the allegations were
made, to whom they were made, or how the allegations were false, i.e., which other drinks
defendant Liquid Manufacturing was producing. Indeed, it is unclear from plaintiff’s complaint
whether Eternal Energy—a drink that plaintiff expressly approved—was one of the drinks about
which plaintiff complained, or if plaintiff complained about other liquid energy shots. As such,
plaintiff’s allegations of fraud were not pleaded with particularity, and summary disposition was
appropriate pursuant to MCR 2.116(C)(8). Gurganus, slip op at 19-20; LaMothe, 214 Mich. App.
at 586.

                        F. PLAINTIFF’S CIVIL CONSPIRACY CLAIM

        Summary disposition was also appropriate regarding plaintiff’s claim for civil
conspiracy. “A civil conspiracy is a combination of two or more persons, by some concerted
action, to accomplish a criminal or unlawful purpose, or to accomplish a lawful purpose by
criminal or unlawful means.” Advocacy Org for Patients & Providers v Auto Club Ins Ass’n,
257 Mich. App. 365, 384; 670 NW2d 569 (2003), aff’d 472 Mich. 91 (2005) (quotation omitted).
“[A] claim for civil conspiracy may not exist in the air; rather, it is necessary to prove a separate,
actionable tort.” Id. (quotation omitted). As discussed supra, each of plaintiff’s tort claims
failed; thus, there was no separate, actionable tort. “Because plaintiff[ ] failed to establish any
actionable underlying tort, the conspiracy claim must also fail.” Id.




                                                -16-
                               G. OPPORTUNITY TO AMEND

        Plaintiff argues that summary disposition as to its non-contract claims was inappropriate
because the trial court should have given it the opportunity to amend its complaint in order to
cure any deficiencies that may have existed in its pleadings. Plaintiff never moved the trial court
to amend its pleadings; thus, the issue is unpreserved and we could decline to consider it.
Richard v Schneiderman & Sherman, PC (On Remand), 297 Mich. App. 271, 273; 824 NW2d 573
(2012); Nuculovic v Hill, 287 Mich. App. 58, 63; 783 NW2d 124 (2010). Moreover, we note that
despite arguing that it should have been given the opportunity to amend its complaint, plaintiff
does not allege how it could have amended its complaint in a way that would not have been
futile. Instead, plaintiff simply makes cursory claims that summary disposition was
inappropriate because it was never given the opportunity to amend its pleadings. Where plaintiff
has not made a meaningful argument in support of its claim, we will not make arguments for
plaintiff. See Berger, 277 Mich. App. at 712. Plaintiff’s cursory treatment of this issue
constitutes abandonment. Id.

                                       IV. DISCOVERY

       Lastly, plaintiff argues that the trial court’s grant of summary disposition was premature.
We note that the trial court granted summary disposition before the close of the discovery period.
“We review a trial court’s decision on a motion for summary disposition de novo.” VanVorous v
Burmeister, 262 Mich. App. 467, 476; 687 NW2d 132 (2004). “We review a trial court’s decision
regarding discovery for an abuse of discretion.” Id.

        “Generally, summary disposition under MCR 2.116(C)(10) is premature if it is granted
before discovery on a disputed issue is complete.” Marilyn Froling Revocable Living Trust v
Bloomfield Hills Country Club, 283 Mich. App. 264, 292; 769 NW2d 234 (2009). However, that
the discovery period remained open “does not automatically mean that the trial court’s decision
to grant summary disposition was untimely or otherwise inappropriate.” Id. Instead, “[t]he
question is whether further discovery stands a fair chance of uncovering factual support for the
opposing party’s position.” Id. The party contending that summary disposition is premature
because of incomplete discovery is not entitled to relief without providing “some independent
evidence that a factual dispute exists.” VanVorous, 262 Mich. App. at 477 (quotation omitted).

        Although the discovery period remained open at the time the trial court granted summary
disposition, the trial court’s grant of summary disposition was appropriate. Despite claiming that
additional discovery would produce more facts in support of its claims, plaintiff fails to provide
any independent evidence that a factual dispute exists. Instead, plaintiff simply makes broad,
unsupported allegations of what additional discovery could demonstrate. Plaintiff’s claim that
further discovery will lead to factual support for its claims is based on nothing more than
conjecture. Plaintiff’s argument is meritless. Id.

       Affirmed.

                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Michael J. Talbot
                                                            /s/ Jane M. Beckering

                                               -17-